Appeal from a judgment (denominated order) of the Supreme Court, Jefferson County (James P. McClusky, J.), entered December 16, 2015 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioners appeal from a judgment dismissing their CPLR article 78 petition seeking a determination that respondent’s dissolution plan is void and a determination that respondent must comply with General Municipal Law, article 17-A, title 3. We agree with respondent that Supreme Court properly dismissed the petition inasmuch as respondent complied with the statute (see § 786 [1]). The majority of electors voted for dissolution of the Champion Fire Protection District, and respondent consequently fulfilled its duty of devising a dissolution plan (see § 782 [2]). Petitioners failed either to attain the requisite number of signatures to challenge the dissolution plan by referendum (see § 785 [2] [a]), or to petition for the establishment of a fire district (see Town Law § 171 [1]).
Present — Smith, J.P., Carni, NeMoyer, Curran and Troutman, JJ.